EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Amendment
The Response, filed on April 7, 2022, has been received and made of record. In response to the Non-Final Office Action dated December 8, 2021, claims 1, 2, 4-6 and 9 have been amended.

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claims 1, 2, 4-9 and 21, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 4-9 and 21 has been withdrawn.   

Allowable Subject Matter
Claims 1, 2, 4-13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 4-8 and 21, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing apparatus, comprising circuitry configured to: receive a correspondence table from an external equipment, wherein the correspondence table comprises a plurality of instruction details in association with a plurality of identification information, and each identification information of the plurality of identification information is associated with a user operation; transmit image data to the external equipment, receive instruction information regarding the image data from the external equipment, wherein the instruction information includes a first identification information of the plurality of identification information and position information, obtain a first instruction detail of the plurality of instruction details from the correspondence table based on the first identification information, wherein the position information indicates an image position, and generate a display-use image based on the instruction information, wherein the generated display-use image includes the first instruction detail at the image position indicated by the position information.
Regarding claims 10-13 and 15-18, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing apparatus, comprising circuitry configured to receive image data from an external equipment, select a correspondence table from a plurality of correspondence tables, wherein the correspondence table comprises instruction details with respect to a user operation, and each user operation is associated with an identification number in the correspondence table, generate first instruction information regarding the image data based on the selected correspondence table and the user operation, wherein the first instruction information includes the identification number associated with the instruction details, and position information that indicates an image position, generate a display-use image based on the first instruction information, wherein the generated display-use image includes the instruction details at the image position indicated by the position information, and transmit the first instruction information to the external equipment.
Regarding claim 19, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing method, comprising receiving image data from an external equipment, selecting a correspondence table from a plurality of correspondence tables, wherein the correspondence table comprises instruction details with respect to a user operation, and each user operation is associated with an identification number in the correspondence table, generating instruction information regarding the image data based on the selected correspondence table and the user operation, wherein the instruction information includes the identification number associated with the instruction details, and position information that indicates an image position, generating a display-use image based on the instruction information, wherein the generated display-use image includes the instruction details at the image position indicated by the position information and transmitting the instruction information to the external equipment.  
Regarding claim 20, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing system, comprising an image pickup apparatus, and a picked-up image monitoring apparatus, wherein the image pickup apparatus includes an imager configured to obtain moving image data, corresponding to a subject, by an imaging process, and first circuitry configured to: transmit specific image data corresponding to the moving image data to the picked-up image monitoring apparatus, receive a correspondence table from the picked-up image monitoring apparatus, receive instruction information regarding the specific image data from the picked-up image monitoring apparatus, wherein the instruction information includes identification information and position information, obtain instruction details from the received correspondence table based on the identification information, wherein the correspondence table comprises the instruction details in association with the identification information, and the position information indicates an image position, generate a display-use image based on the instruction information, wherein the generated display-use image includes the instruction details at the image position indicated by the position information and a display screen configured to display the display-use image, and the picked-up image monitoring apparatus includes second circuitry configured to: receive the specific image data from the image pickup apparatus, display a specific image of the received specific image data, select the correspondence table from a plurality of correspondence tables, wherein the correspondence table comprises the instruction details with respect to a user operation, and each user operation is associated with the identification information in the correspondence table, generate the instruction information regarding the received specific image data based on the selected correspondence table and the user operation on the displayed specific image, wherein the instruction information includes the identification information associated with the instruction details, and position information that indicates an image position, and transmit the generated instruction information to the image pickup apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697